Citation Nr: 0311359	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  97-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability 
secondary to multiple service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1967 to May 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 decision by the RO.  
A videoconference hearing before the undersigned member of 
the Board was held in August 2000.  The Board remanded the 
appeal to the RO for additional development in November 2000.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  A left knee disability is not shown to be proximately due 
to or the result of or being aggravated by a service-
connected disability.  


CONCLUSION OF LAW

Service connection for a left knee disability secondary to 
multiple service-connected disabilities is denied.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In this case, the veteran has been given every 
opportunity to provide evidence to support his claim, and all 
notification and development actions needed to render a fair 
decision on the issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Through past actions 
of the VA, the veteran was informed of what evidence he was 
expected to provide VA and of the type of evidence needed to 
establish entitlement.  The veteran was advised of the 
evidence that had already been obtained in the Statement of 
the Case (SOC) issued in October 1996, and in Supplemental 
Statements of the Case (SSOC) issued in March 1999, April and 
August 2000, and December 2002.  In a letter dated in March 
2001, the veteran was advised of VCAA and the impact it would 
have on his claim.  All pertinent records from VA and non-VA 
sources identified by the veteran have been obtained and 
associated with the claims file.  The veteran has not alleged 
the presence of any additional available evidence which would 
be pertinent to his claim.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 2002).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2002).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

Factual Background & Analysis

The veteran does not claim nor do the service medical records 
show any complaints, abnormalities, or diagnosis of a left 
knee disability in service.  Rather, the veteran asserts that 
his current left knee disability is due to his multiple 
service-connected disabilities, including a fracture of the 
left foot with pes cavus deformity and arthritis, 
degenerative disc disease of the lumbar spine, peroneal 
neuropathy, and a right knee disability.  

In the instant case, there is no evidence contained in the 
claims folder, other than the veteran's contentions, which 
would tend to establish a medical link between his multiple 
service-connected disabilities and his current left knee 
disability.  The veteran, as a layman, is not competent to 
provide an opinion regarding medical causation or the 
etiological relationship between his left knee disability and 
his service-connected disabilities.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although the veteran is competent 
to provide evidence of visible symptoms, he is not competent 
to provide evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A review of 
the evidentiary record does not reveal any medical opinion 
that the veteran's left knee disability has been aggravated 
by any of his service-connected disabilities.  

Although a VA examiner in December 1997 opined that the 
veteran's multiple (service and nonservice-connected) 
disabilities, including bilateral knee surgeries, ankle pain, 
and foot fractures or dislocations, played a role in the 
onset of his low back disability, it was not indicated that 
any of the service-connected disabilities caused or otherwise 
aggravated his current left knee disability.  Moreover, in 
November 2000, the Board remanded the appeal to the RO for a 
medical opinion as to whether there is any etiological 
relationship between the left knee disability and any of the 
veteran's multiple service-connected disabilities.  Following 
a comprehensive examination in July 2001, a VA examiner, in 
an addendum dated in March 2002 offered an opinion to the 
effect that the veteran's left knee disability was not due to 
or aggravated by his any of the service connected 
disabilities.  

Despite having been asked to do so, the veteran has not 
provide any additional evidence establishing the required 
relationship.  In the absence of any medical evidence linking 
the veteran's left knee disability to any of his multiple 
service-connected disabilities, or that his nonservice-
connected left knee disability has actually been aggravated 
by his service-connected disabilities, the Board finds no 
basis to grant service connection.  Accordingly the appeal is 
denied.  


ORDER

Service connection for a left knee disability secondary to 
multiple service-connected disabilities is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

